PER CURIAM.
Defendant-appellant Woroner seeks review of an adverse final summary judgment and award of taxable costs entered in an action brought by plaintiff-appellee Sochet upon a negotiable promissory note.
Appellant contends: (1) entry of the adverse summary judgment herein was erroneous because of genuine issues of material fact, (2) denial of rehearing was improper (3) award of attorney fees and taxable costs constituted error. We do not agree, and affirm.
The sole defense to the suit on the promissory note was the extension of time for payment. We agree with the trial court that appellee demonstrated the non-existence of a genuine issue of material fact. Holl v. Talcott, Fla.1966, 191 So.2d 40, 43. We also agree that appellant’s pleadings, depositions and affidavits did not demonstrate the existence of an issue of material fact as to whether consideration for the extension was given. The additional affidavit contravened Rule 1.510(c), Florida Rules of Civil Procedure, 31 F.S.A. See also: Hardcastle v. Mobley, Fla.App.1962, 143 So.2d 715.
*297We find that the appellant’s contentions as to the denial of the rehearing and the awarding of attorney’s fees and taxable costs are without merit. Appellant has failed to demonstrate reversible error as to his other arguments on appeal.
Therefore, the judgment is affirmed.
Affirmed.